 



ZIMMER HOLDINGS, INC. AND SUBSIDIARIES 2004 FORM 10-K

 


Summary Sheet of 2005 Compensation Exhibit 10.31

 
Director Compensation
     Non-employee directors of the Company receive an annual retainer of $50,000
and an additional fee of $1,500 for attending each Board meeting and each board
committee meeting not held on the same day as a Board meeting. Each non-employee
director also receives 500 deferred share units at each Annual Meeting of
Shareholders and committee chairs receive an annual fee of $5,000. At the end of
each calendar quarter, non-employee directors are paid one-fourth of their
annual retainers and committee chair annual fees and fees for attending Board
and committee meetings held during the quarter. The Company also provides
non-employee directors with travel accident insurance when on Company business.
Pursuant to the Company’s 2001 Deferred Compensation Plan for Non-Employee
Directors, the Company requires that 50% of a director’s annual retainer be
deferred and credited to a deferred compensation account in the form of deferred
share units, the value of which account is determined by the value of the
Company’s common stock, until the director owns a total of 5,000 shares of
Company common stock and/or deferred share units. A copy of the 2001 Deferred
Compensation Plan for Non-Employee Directors is filed as Exhibit 10.7 to the
Company’s Current Report on Form 8-K dated August 6, 2001.
     Non-employee directors are also entitled to receive stock options,
restricted stock and restricted stock units pursuant to the Company’s Stock Plan
for Non-Employee Directors. The terms and conditions of these grants are set
forth in the Stock Plan for Non-Employee Directors, filed as Exhibit 10.6 to the
Company’s Current Report on Form 8-K dated August 6, 2001.
     The Company reimburses or pays the reasonable travel, lodging and meal
expenses incurred by non-employee directors when traveling on Company business.
Named Executive Officers
     The executive officers of the Company serve at the discretion of the Board
of Directors. From time to time, the Compensation and Management Development
Committee of the Board of Directors reviews and determines the salaries that are
paid to the Company’s executive officers. The following are the current base
salaries for the Company’s Chief Executive Officer and three of the four other
most highly compensated executive officers (the “Named Executive Officers”)
identified in the definitive proxy statement dated March 22, 2004. Bruce E.
Peterson, former Chairman, Zimmer Americas, who was one of the Named Executive
Officers listed in the 2004 proxy statement, retired in January 2005.

         
J. Raymond Elliott, Chairman, President and Chief Executive Officer
  $ 725,000  
Sam R. Leno, Executive Vice President, Corporate Finance and Operations and
Chief Financial Officer
  $ 494,400  
Bruno A. Melzi, Chairman, Zimmer International
  € 360,000  
David C. Dvorak, Executive Vice President, Corporate Services, Chief Counsel and
Secretary
  $ 350,000  

     Each of the Named Executive Officers is also eligible to receive an annual
cash incentive award under the Company’s Executive Performance Incentive Plan
(the “Incentive Plan”) and to receive awards under the Company’s 2001 Stock
Incentive Plan (the “Stock Plan”). A copy of the Incentive Plan is filed as
Exhibit 10.6 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2003. A copy of the Stock Plan is filed as Appendix B to the
Company’s definitive proxy statement on Schedule 14A dated March 24, 2003. The
performance criteria for the 2005 annual incentive awards are disclosed in the
Company’s Current Report on Form 8-K dated January 18, 2005. Each of the Named
Executive Officers is also eligible to receive cash incentive awards with
respect to performance during each of 2004, 2005 and 2006 under the Company’s
Supplemental Performance Incentive Plan (the “Supplemental Plan”). A copy of the
Supplemental Plan is filed as Exhibit 10.3 to the Company’s Quarterly Report on
Form 10-Q for the quarter ended June 30, 2004.
     The Named Executive Officers are also eligible to participate in other
employee benefit plans and arrangements as described in the Company’s proxy
statements, including a defined benefit pension plan, a supplemental pension
plan, a savings and investment (401(k)) plan and a supplemental savings and
investment plan. Each of the Named Executive Officers has also entered into a
change in control agreement with the Company that provides certain severance
benefits following a change in control of the Company and termination of his
employment.



68